The appeal in this case questions the construction adopted in the Court of Chancery of a last will and testament. *Page 404 
After carefully considering the conclusions of the learned Vice-Chancellor and the arguments of counsel, we are of the opinion that the construction adopted therein is in all respects proper and that the decree under appeal should be affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, EASTWOOD, BURLING, WELLS, DILL, FREUND, McGEEHAN, McLEAN, JJ. 12.
For reversal — None.